DETAILED ACTION
The communication dated 1/18/2022 has been entered and fully considered.
Claims 1, 3, 5, 11-12, 14-15 has been amended. Claim 2 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected without traverse.  Accordingly, claim 15 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15. (Canceled)

REASONS FOR ALLOWANCE
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE. MURPHREE teaches additive manufacturing comprises selective laser sintering or selective laser melting [0010] and the structure can comprise of several layers [0026]. MURPHREE teaches filter mechanisms that recirculated gas recirculates through continuously and uninterruptedly separating the gas-borne material from the recirculating gas [0023]. MURPHREE teaches a sensor may send a signal to one or more controllers operatively coupled to the filtering mechanism. [0277]. MURPHREE teaches the controller may adjust one or more physical properties of the filtering mechanism based on the sensor signal and the control may be manual and/or automatic [0277]. MURPHREE teaches the filtering mechanism may be operatively coupled to a processing chamber (1720) and/or to an ancillary chamber (1765) through one or more gas conveying channels (1725, 1730) and/or through one or more valves (1735, 1740, 1745, 1750, 1770, 1772, 1774, 1776 and/or 1735]. The valves may be controlled and the control may be manual and/or automatic [0272]. MURPHREE teaches the valve may facilitate engagement and/or dis-engagement of one or more segments of the 3D printer [0272]. One or more sensors (1755, 1760) may sense a condition and/or physical property within the one or more segments of the 3D printer [0272].  MURPHREE teaches the valve may be shut or opened according to an input from the at least one sensor and the degree of valve opening or shutting may be regulated by the control system, for example, according to at least one input from at least one sensor [0212]. 
MURPHREE fails to suggest, teach or disclose: wherein the positioning device comprises a lifting unit adapted to lift the filter unit from the disconnected state to the connected state and adapted to lower the filter unit from the connected state to the disconnected state. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be motivated to modify MURPHREE, by having the positioning device comprises a lifting unit adapted to lift the filter unit from the disconnected state to the connected state and adapted to lower the filter unit from the connected state to the disconnected state, and the applicant has done so for the benefit of the positioning device allows for an at least partly automated connection of the filter unit so time can be saved and work, e.g. for service personnel, can be facilitated, as stated in the specification [011], and Applicant’s remarks [pg. 7 of Remarks of 1/18/2022]. Furthermore, the Applicants arguments in regards to the lifting units of STROHM (U.S. PGPUB 2003/0141239) and SCHINDLER (U.S. PGPUB 2015/0239085) are persuasive, specifically stating that the motivation for combining STROHM and SCHINDLER with MURPHREE is improper as they are not in the same field of endeavor; MURPHREE is silent as to a positioning device and there is not motivation to provide a lifting unit adapted to lift the filter unit from the disconnected state to the connected state and adapted to lower the filter unit from the connected state to the disconnected state as recited in claim 1 [pg. 8 of Remarks of 1/18/2022]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748